DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/21 has been entered.

Claim Objections
Claims 1, 11, and 18 are objected to because of the following informalities:  In claim 1 line 10, claim 11 line 11, and claim 18 line 10, ‘at least one’ should be removed for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 4-6, 10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dacso et al (US 8,996,088 –previously cited) in view of Duffy et al (US Pub 2010/0049018 –previously cited) and Rapp et al (US Pub 2017/0100300 w/ priority support to 10/7/15 –previously cited).
Re claims 1, 2, 4: Dacso discloses an optical device configured to non-invasively perform tissue monitoring, the device comprising:
at least three low power light emitting components (col 3, line 7; see ‘low-power lasers’; col 4, lines 5-11; see at least three emitters);
a photodiode configured to receive reflected light generated from each of the least two light emitting components, wherein the photodiode is spaced apart from the at least two light emitting components at different distances (col 3, lines 16-20 and 35-41; see CCD which is a photodiode; and see col 4, lines 5-12 wherein there are multiple sources (i.e. at least three emitter modules) and the single detector 110 such that the detector is inherently spaced at different distances from each emitter module; and see col 10, lines 33-49 wherein there are emitters 105 and 215 and a single detector (i.e. 220 or 110) spaced at different distances whereby the detector inherently detects light from the plurality of emitters);
an analog-to-digital converter component configured to generate a digitized detected light signal based on data received from the photodiode (col 3, lines 38-41; see analog to digital conversion);
a processor configured to execute instructions to process the digitized signals (col 4, line 64-col 5, line 2);

at least one NIR cutoff filter mounted over the photodiode (col 3, lines 16-20; see NIR filters).
Dacso discloses all features including that the light source includes at least three emitters at different wavelengths including the one that emits at 980 nm to correspond to water absorption peak, but does not disclose at least two emitters emitting light in the range of about 400-650 nm. However, Duffy teaches of a non-invasive tissue monitoring device wherein a plurality of light sources are used [0027, 0054; see the indications of multiple sources] wherein the sources operate in the NIR range, the visible range, or in both the NIR and visible range [0032; wherein the visible range is between 400-700nm which correlates to the same visible range that is claimed as including 400-650nm]. The usage of NIR and/or visible is well-known to be based on the particular tissue/analyte being monitored [0032; for example, visible light outside the NIR range may be used to examine blood metabolites with light]. In addition and similar to Dasco, Duffy teaches of a single light detector that detects light from multiple light sources [0027; see the “at least one” source which indicates more than one source, 0032; where there is more than one source indicated by the light guide not being limited to a single fiber, 0036; see the “one or more LEDs”, 0054; see the “multiple light sources”, wherein multiple light sources are inherently spaced at different distances from the detector, and wherein the detector inherently detects light from each sensor]. It would have been obvious to the 
Dacso/Sullivan disclose all features except that the ambient light blocking component comprises a light blocking material comprising: a first layer of a flexible, high optical density material; and a second layer of an elastane. However, Rapp teaches of a compression garment for a sensor to be worn by a user wherein the garment includes layers of material including Lycra (i.e. an elastane material) and neoprene (i.e. a flexible high density material) [0068, 0069; see layer material combinations; which serve as light blocking components]. It would have been obvious to the skilled artisan to modify Dacso/Duffy, to use the materials as taught by Rapp, in order to facilitate coupling to the patient and to block ambient light.
Re claim 5: Dacso discloses the light emitting components are selected such that peak wavelengths of each of the light emitting components are selected from a combination of wavelengths in which at least one has an absorption coefficient that is higher for oxyhemoglobin and at least one has an absorption coefficient that is higher for deoxyhemoglobin (col 3, line 21-col 4, line 12; see the particular wavelengths selected for oxygenate hemoglobin and reduced hemoglobin; and see the “absorption coefficient’).
Re claim 6: Dacso discloses the processor is configured to generate at least one of tissue oxygenation, photoplethysmograph waveform, heart rate, motion, total hemoglobin or hydration (col 3, lines 21-30 and 42-48; see at least hemoglobin and oxygenation).

Re claims 18, 20: Dacso discloses a device operable to non-invasively perform tissue monitoring, the device comprising:
at least two light emitting components having wavelengths in the visible range of the spectrum (col 4, lines 5-11; see at least three emitters and col 3, lines 16-20; wherein a broad spectrum includes the visible range);
a photodiode operable to receive reflected light generated from each of the at least two light emitting components, wherein the photodiode is spaced apart from the at least two light emitting components (col 3, lines 16-20 and 35-41; see CCD which is a photodiode; and see col 4, lines 5-12 wherein there are multiple sources (i.e. at least three emitter modules) and the single detector 110 such that the detector is inherently spaced at different distances from each emitter module; and see col 10, lines 33-49 wherein there are emitters 105 and 215 and a single detector (i.e. 220 or 110) spaced at different distances whereby the detector inherently detects light from the plurality of emitters);
an analog-to-digital converter component operable to generate a digitized detected light signal based on data received from the photodiode (col 3, lines 38-41; see analog to digital conversion);
a processor operable to execute instructions to process the digitized signal (col 4, line 44-col 5, line 2); and

Dacso discloses all features including that the light source includes at least three emitters at different wavelengths including the one that emits at 980 nm to correspond to water absorption peak, but does not disclose at least two emitters emitting light in the range of about 400-650 nm including specifically that the wavelengths are 440 nm, 505 nm, and 650 nm. However, Duffy teaches of a non-invasive tissue monitoring device wherein a plurality of light sources are used [0027, 0054; see the indications of multiple sources] wherein the sources operate in the NIR range, the visible range, or in both the NIR and visible range [0032; wherein the visible range is between 400-700nm which correlates to the same visible range that is claimed as including 400-650nm]. The usage of NIR and/or visible is well-known to be based on the particular tissue/analyte being monitored [0032; for example, visible light outside the NIR range may be used to examine blood metabolites with light]. In addition and similar to Dasco, Duffy teaches of a single light detector that detects light from multiple light sources [0027; see the “at least one” source which indicates more than one source, 0032; where there is more than one source indicated by the light guide not being limited to a single fiber, 0036; see the “one or more LEDs”, 0054; see the “multiple light sources”, wherein multiple light sources are inherently spaced at different distances from the detector, and wherein the detector inherently detects light from each sensor]. It would have been obvious to the skilled artisan to modify Dacso, to utilize the wavelength under 650 nm as taught by Duffy, as it is well-known to configure sources to emit NIR or visible depending on the desired measurement and such would facilitate better signal detection. Further, it  wavelengths 440 nm, 505 nm, and 650 nm in order to determine an optimal range for tissue monitoring through routine experimentation to achieve expected results.
Dacso/Duffy disclose all features except that the ambient light blocking component comprises a light blocking material comprising: a first layer of a flexible, high optical density material; and a second layer of an elastane. However, Rapp teaches of a compression garment for a sensor to be worn by a user wherein the garment includes layers of material including Lycra (i.e. elastane) and neoprene (Le, a flexible high density material) [0068, 0069; see layer material combinations; which serve as light blocking components]. It would have been obvious to the skilled artisan to modify Dacso/Duffy, to use the materials as taught by Rapp, in order to facilitate coupling to the patient and to block ambient light.
Re claim 19: Dacso discloses the light from the emitting components is an isobestic, wavelength (col 3, line 42-col 4, line 12; wherein the wavelength coincides with water absorption peak).

Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dacso et al (US 8,996,088 –previously cited) in view of Duffy et al (US Pub 2010/0049018 –previously cited) and Isaacson et al (US Pub 2014/0275885 –previously cited).
Re claims 11, 12, 14: Dacso discloses a device configured to non-invasively perform tissue monitoring, the device comprising:

at least two low power light emitting components mounted at least partially within the body (col 3, line 7; see ‘low-power lasers’; col 4, lines 5-11; see at least three emitters);
a photodiode configured to receive reflected light generated from each of the at least two light emitting components, wherein the photodiode is spaced apart from the at least two light emitting components (col 3, lines 16-20 and 35-41; see CCD which is a photodiode; and see col 4, lines 5-12 wherein there are multiple sources (i.e. at least three emitter modules) and the single detector 110 such that the detector is inherently spaced at different distances from each emitter module; and see col 10, lines 33-49 wherein there are emitters 105 and 215 and a single detector (i.e. 220 or 110) spaced at different distances whereby the detector inherently detects light from the plurality of emitters);
an analog-to-digital converter component configured to generate a digitized detected light signal based on data received from the photodiode (col 3, lines 38-41; see analog to digital conversion);
a processor configured to execute instructions to process the digitized detected light signals (col 4, line 64-col 5, line 2); and
at least one filter mounted over the photodiode (col 3, lines 16-20; see NIR filters).
Dacso discloses all features including that the light source includes at least three emitters at different wavelengths including the one that emits at 980 nm to correspond 
Dacso/Duffy disclose all features except a protrusion surrounding the at least two light emitting components and the photodiode to prevent external light from entering a region bounded by the protrusion. However Isaacson teaches of a biosensor with a flexible light shield that protrudes surrounding the emitters and photodetector, wherein the curb and body are co-molded [0028, 0029, 0036; see curb 30 in figure 30 co-molded .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dacso/Duffy/lsaacson, as applied to claim 11, in view of Atarashi et al (US Pub 2004/0227838 –previously cited).
Re claim 15: Dacso/Duffy/lsaacson disclose all features except that the light blocking material is a plastic contains carbon black. However, Atarashi teaches of an optical system including a light shielding member containing carbon black [0075]. It would have been obvious to the skilled artisan to modify Dacso/Duffy/lsaacson, to use a shield member containing carbon black as taught by Atarashi, as carbon black is well known to provide light blocking within a plastic material.

Response to Arguments
Applicant's arguments filed 1/29/21 have been fully considered but they are not persuasive. Applicant has amended the independent claims to recite a photodiode spaced to receive light from each light emitting component. Applicant first argues that Dasco only recites one photodiode and one emitter. Respectfully, Examiner disagrees and finds that Dasco provides more than one teaching of using multiple light emitters at different distances wherein a single detector receives (at least inherently) light from each emitter (see the citations in the rejection above). While Dasco is relied upon for this teaching of the claimed feature, Duffy similarly provides teaching of using multiple . 
Applicant also argues that Duffy only teaches using light in the range of 700 to 100 nm. While Examiner agrees that Duffy teaches this range, the disclosure is not limited to this range. Duffy explicitly teaches that light from 400-700nm is used depending on the particular tissue/analyte being monitored and that the benefit is that particular blood metabolites are best examined within this range. Therefore, the rejection is maintained and made Final, as the same prior art reference and same grounds (i.e. 103) are utilized.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793